DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notes
Claim 3 has no support in the provisional application 62756864 and is given the filing date 11/06/2019


	Other prior art
	US-20150110212 [0065]: wireless mesh backhaul over licensed or unlicensed
US-20140161027 [0002]
US-20060193300 [0044]
US-20050113090 [0002]
US-20040034773 [0163]
US-7346338, 2:40-45

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Independent Claim 1
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak (EP2067273) in further view of Huang (US-20200396671).

As to claim 1: Barak teaches a wireless local area network, comprising: a plurality of access points distributed in a location, wherein the plurality of access points form a mesh network ([0009, 21, 22]: “WiFi mesh technology”); wherein the plurality of access points are configured to communicate with client stations over a first frequency band allocated for use by wireless local area networks ([0003]: “access network”); wherein the plurality of access points are configured to communicate backhaul data with each other over a reliable backhaul communication link in a second frequency band that is allocated for use by a licensed operator ([0005]: “backhaul operating in licensed bands”; wherein examiner takes official notice that an “operator” managing a licensed band is commonly known in the prior art) and that is different from the first frequency band ([0003]: “access network and the backhaul network each require their own separate transmission equipment”; [0005]: PTP, OFDM, single carrier backhaul); and a home gateway that is configured to identify channels in the second frequency band that are available to be used by the plurality of access points as the reliable backhaul communication link in the wireless local area network ([0032]: access point requests backhaul slot)
Barak may not explicitly teach without a license.  However, Huang teaches without a license ([0002, 0035]: AP accessing wireless network without permission) (see also 20140161027 [0002]; 20060193300 [0044]; 20050113090 [0002]; 20040034773 [0163]; 7346338, 2:40-45).
Thus, it would have been obvious to one of ordinary skill in the art to implement access resources without authorization, taught by Huang, into the communication system, taught by Barak, in order to implement a well-known feature of a pre-defined protocol and to obtain free resources for communication. In addition it would have been obvious to combine Barak and Huang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak (EP2067273), Huang (US-20200396671) in view of Oteri (US-20150319700). 
As to claim 2: Barak teaches the wireless local area network of claim 1.
Barak may not explicitly teach wherein the plurality of access points communicate over the reliable backhaul communication link using low power to reduce the potential for interference with normal outdoor operations of the licensed operator.  However, Oteri teaches wherein the plurality of access points communicate over the reliable backhaul communication link using low power to reduce the potential for interference with normal outdoor operations of the licensed operator (abstract, [0003, 110, 119]: AP coordinate transmit power to reduce interference and to determine optimal transmission power to each mobile station; [0110]: IEEE 802.11ad directional mmW).
Thus, it would have been obvious to one of ordinary skill in the art to implement mmW communications and power level adjustment, taught by Oteri, into the communication system, taught by Barak, in order to implement a well-known feature of a pre-defined protocol and to reduce interference. In addition it would have been obvious to combine Barak and Oteri in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak (EP2067273), Huang (US-20200396671) in view of Abraham (US-8903364).
As to claim 8: Barak teaches the wireless local area network of claim 1, and further comprising: … over the reliable backhaul communication link ([0003, 5]).
Barak may not explicitly teach a set top box configured to be coupled to audio/video equipment; a home gateway coupled to a audio/video source; and wherein the set top box communicates with the home gateway.  However, Abraham teaches a set top box configured to be coupled to audio/video equipment (fig.2, 208; 9:1-10: client STB); a home gateway coupled to a audio/video source (fig.2, 204; 9:1-10: IFSTB, AV source would the wider internet with content servers, cable TV); and wherein the set top box communicates with the home gateway (fig.2, 214; 9:1-10: multimedia connection).
Thus, it would have been obvious to one of ordinary skill in the art to implement STBs and AV equipment, taught by Abraham, into the communications system, taught by Barak, in order to implement a well-known feature of a pre-defined protocol and to enable a user to consume AV content. In addition it would have been obvious to combine Barak and Abraham in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Independent Claim 3, 11
Claim 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak (EP2067273) in further view of Yucek (US-20190075549).
As to claim 3, 11: Barak teaches a wireless local area network, comprising: a plurality of access points distributed in a location, wherein the plurality of access points form a mesh network ([0009, 21, 22]: “WiFi mesh technology”); wherein the plurality of access points are configured to communicate with client stations over a first frequency band allocated for use by wireless local area networks ([0003]: “access network”); wherein the plurality of access points are configured to communicate backhaul data with each other over a reliable backhaul communication link in a second frequency band that is allocated for shared use and that is different from the first frequency band ([0003]: “access network and the backhaul network each require their own separate transmission equipment”; [0005]: PTP, OFDM, single carrier backhaul);
Barak may not explicitly teach and wherein the reliable backhaul communication link comprises communication over the second frequency band that is managed by an automated frequency coordination (AFC) System.  However, Yucek teaches and wherein the reliable backhaul communication link comprises communication over the second frequency band that is managed by an automated frequency coordination (AFC) System ([0051]: AFC for 6GHz band).
Thus, it would have been obvious to one of ordinary skill in the art to implement automated frequency coordination, taught by Yucek, into the backhaul network , taught by Barak, in order to implement a well-known feature of a pre-defined protocol and to mitigate interference. In addition it would have been obvious to combine Tran and Barak  in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak (EP2067273), Yucek (US-20190075549) in further view of Markwart (US-20180288621).
As to claim 4, 12: Barak teaches the wireless local area network of claim 3, 11.
Barak may not explicitly teach wherein the AFC system comprises a Citizens Broadband Radio System (CBRS) that is further configured to manage interference between adjacent wireless local area networks.  However, Markwart wherein the AFC system comprises a Citizens Broadband Radio System (CBRS) that is further configured to manage interference between adjacent wireless local area networks ([0031]: CBRS spectrum may be used for backhaul).
Thus, it would have been obvious to one of ordinary skill in the art to implement CBRS as backhaul, taught by Markwart, into the backhaul communications, taught by Barak, in order to implement a well-known feature of a pre-defined protocol and to enable communication between the APs in the mesh network and possibly avoid having to acquire spectrum licenses. In addition it would have been obvious to combine Markwart and Barak in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Independent Claims 5, 13
Claim 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak (EP2067273) in view of Oteri (US-20150319700). 
As to claim 5, 13: Barak teaches a wireless local area network, comprising: a plurality of access points distributed in a location, wherein the plurality of access points form a mesh network ([0009, 21, 22]: “WiFi mesh technology”); wherein the plurality of access points are configured to communicate with client stations over a first frequency band allocated for use by wireless local area networks ([0003]: “access network”); wherein the plurality of access points are configured to communicate backhaul data with each other over a reliable backhaul communication link in a second frequency band that is allocated for use in … wave communication and that is different from the first frequency band ([0003]: “access network and the backhaul network each require their own separate transmission equipment”; [0005]: PTP, OFDM, single carrier backhaul); 
Barak may not explicitly teach millimeter … and wherein the reliable backhaul communication link comprises communication using low power millimeter wave communication in the second frequency band between adjacent access points of the plurality of access points, wherein the low power level is selected to reduce the potential for interference with authorized users of the second frequency band.  However, Oteri teaches millimeter … and wherein the reliable backhaul communication link comprises communication using low power millimeter wave communication in the second frequency band between adjacent access points of the plurality of access points, wherein the low power level is selected to reduce the potential for interference with authorized users of the second frequency band (abstract, [0003, 110, 119]: AP coordinate transmit power to reduce interference and to determine optimal transmission power to each mobile station; [0110]: IEEE 802.11ad directional mmW).
Thus, it would have been obvious to one of ordinary skill in the art to implement mmW communications and power level adjustment, taught by Oteri, into the communication system, taught by Barak, in order to implement a well-known feature of a pre-defined protocol and to reduce interference. In addition it would have been obvious to combine Barak and Oteri in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak (EP2067273) in view of Oteri (US-20150319700). 
As to claim 6: Barak teaches the wireless local area network of claim 1, wherein the reliable backhaul communication link comprises directional antennas in a multiple-input multiple output (MIMO) configuration ([0013, 17, 37, 38, 49]: MIMO directional beams).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak (EP2067273), Oteri (US-20150319700) in view of Bitran (US-20070184835).
As to claim 7: Barak teaches the wireless local area network of claim 1, wherein the reliable backhaul communication link is used to implement frequency reuse ([0025, 28, 55, 56]: frequency reuse on WiMax backhaul link).
Barak may not explicitly teach on the frequency band dedicated to the wireless local area network.  However, Bitran teaches on the frequency band dedicated to the wireless local area network ([0047]: WiFi and Wimax use the same frequency range).
Thus, it would have been obvious to one of ordinary skill in the art to implement frequency reuse between the access network and backhaul network, taught by Bitran, into the frequency reuse on the backhaul, taught by Barak, in order to implement a well-known feature of a pre-defined protocol and to make efficient use of a limited frequency spectrum. In addition it would have been obvious to combine Bitran and Barak in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  Seeing that WiMax and WLAN may overlap in frequency usage, it would have been obvious to implement frequency reuse between the backhaul and access network.

Independent Claim 9
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak (EP2067273) in further view of Huang (US-20200396671).
As to claim 9: Barak teaches a method for a wireless local area network, the method comprising: communicating between a plurality of access points and client stations over a first frequency band allocated for use by wireless local area network ([0003]: “access network”); identifying channels in a second frequency band that is allocated for use by a licensed operator and that is different from the first frequency band and that are available to be used by the plurality of access points as a reliable backhaul communication link in the wireless local area network … ([0003]: “access network and the backhaul network each require their own separate transmission equipment”; [0005]: PTP, OFDM, single carrier backhaul); and communicating backhaul data among the plurality of access points over the reliable backhaul communication link in the second frequency band ([0003]: “access network and the backhaul network each require their own separate transmission equipment”; [0005]: PTP, OFDM, single carrier backhaul).
Barak may not explicitly teach without a license.  However, Huang teaches without a license ([0002, 0035]: AP accessing wireless network without permission) (see also 20140161027 [0002]; 20060193300 [0044]; 20050113090 [0002]; 20040034773 [0163]; 7346338, 2:40-45).
Thus, it would have been obvious to one of ordinary skill in the art to implement access resources without authorization, taught by Huang, into the communication system, taught by Barak, in order to implement a well-known feature of a pre-defined protocol and to obtain free resources for communication. In addition it would have been obvious to combine Barak and Huang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak (EP2067273), Huang (US-20200396671) in view of Oteri (US-20150319700).
As to claim 10: Barak teaches the method of claim 9.
Barak may not explicitly teach wherein communicating among the plurality of access points over the reliable backhaul communication link comprises communicating with a power level selected to reduce the potential for interference with the normal outdoor operation of the licensed operator.  However, Oteric teaches wherein communicating among the plurality of access points over the reliable backhaul communication link comprises communicating with a power level selected to reduce the potential for interference with the normal outdoor operation of the licensed operator (abstract, [0003, 110, 119]: AP coordinate transmit power to reduce interference and to determine optimal transmission power to each mobile station; [0110]: IEEE 802.11ad directional mmW).
Thus, it would have been obvious to one of ordinary skill in the art to implement mmW communications and power level adjustment, taught by Oteri, into the communication system, taught by Barak, in order to implement a well-known feature of a pre-defined protocol and to reduce interference. In addition it would have been obvious to combine Barak and Oteri in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak (EP2067273) in further view of Huang (US-20200396671).
As to claim 14: Barak teaches the method of claim 9, wherein communicating over the reliable backhaul communication link comprises communicating over directional antennas in a multiple-input multiple output (MIMO) configuration ([0013, 17, 37, 38, 49]: MIMO directional beams).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak (EP2067273), Huang (US-20200396671) in view of Bitran (US-20070184835).
As to claim 15: Barak teaches the method of claim 9, wherein communicating over the reliable backhaul communication link is used to implement frequency reuse ([0025, 28, 55, 56]: frequency reuse on WiMax backhaul link).
Barak may not explicitly teach the frequency band dedicated to the wireless local area network.  However, Bitran teaches the frequency band dedicated to the wireless local area network ([0047]: WiFi and Wimax use the same frequency range).
Thus, it would have been obvious to one of ordinary skill in the art to implement frequency reuse between the access network and backhaul network, taught by Bitran, into the frequency reuse on the backhaul, taught by Barak, in order to implement a well-known feature of a pre-defined protocol and to make efficient use of a limited frequency spectrum. In addition it would have been obvious to combine Bitran and Barak in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  Seeing that WiMax and WLAN may overlap in frequency usage, it would have been obvious to implement frequency reuse between the backhaul and access network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466